UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1989


PETER PAUL MITRANO,

                Debtor - Appellant,

          v.

HELEN M. MORRIS, Trustee,

                Trustee - Appellee,

          and

UNITED STATES TRUSTEE,

                Trustee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    John T. Copenhaver,
Jr., District Judge.     (2:11-cv-00455; 2:10-bk-20476; 2:10-ap-
02035; 2:11-ap-02000; 2:11-ap-02002; 2:11-ap-02010)


Submitted:   October 15, 2012             Decided:   October 17, 2012


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Paul Mitrano, Appellant Pro Se.       Susan Kaye Cannon-Ryan,
OFFICE OF THE CHAPTER 13 TRUSTEE,          South Charleston, West
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Peter Paul Mitrano appeals the district court’s orders

dismissing       as    interlocutory         his   appeal    from    the    bankruptcy

court’s    order      granting        the   Trustee’s   motion      and    transferring

venue of this case from the Southern District of West Virginia

to   the   Eastern         District    of   Virginia.       We    have    reviewed   the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the district court.                         Mitrano v. Morris,

No. 2:11-cv-00455 (S.D. W. Va. May 23, 2012; July 13, 2012).

Additionally,         we    deny   Mitrano’s       motion    to    expedite    and   his

motion     for   a    stay     pending      appeal.     We       dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                              3